 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR HARRIS,                                    No. 2:18-cv-2754-MCE-KJN PS
12                        Plaintiff,
13           v.                                         ORDER
14    XAVIER BECERRA, et al.
15                        Defendants.
16

17

18          On October 12, 2018, plaintiff, proceeding without counsel, commenced this action and

19   requested leave to proceed in forma pauperis. (ECF Nos. 1, 2.) However, plaintiff’s application

20   is incomplete. Although it lists that he receives a VA pension, plaintiff does not provide the

21   amount of that monthly benefit.

22          Therefore, IT IS HEREBY ORDERED that:

23          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED WITHOUT

24                PREJUDICE.

25          2. Within 28 days of this order, plaintiff shall either pay the filing fee or submit a

26                properly-completed motion to proceed in forma pauperis.

27          3. Failure to either pay the filing fee or submit a properly-completed motion to proceed

28                in forma pauperis by the applicable deadline will be deemed to be plaintiff’s
                                                        1
 1            abandonment of the action, and will result in dismissal of the action pursuant to

 2            Federal Rule of Civil Procedure 41(b).

 3         IT IS SO ORDERED.

 4   Dated: November 8, 2018

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
